Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment, filed on 02/24/2021, has been entered and carefully considered. 
Claims 1-6 have been amended and remain pending. 


Response to Arguments
Applicant’s arguments, see page 5-8, filed 02/04/2021, with respect to Claims 1-6 have been fully considered and are persuasive.  The 112(a) rejection of Claims 1-6  has been withdrawn. 

Applicant's arguments, see pages 8-12, filed on 02/04/2021, with respect to the rejection(s) of claim(s) 1-6 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NEC, “Carrier Aggregation and Cell Id”, and further in view of Shi et al.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al (US 2012/0002643, citation provided are from provisional application 61/159,862), in view of NEC, “Carrier Aggregation and Cell Id”, and further in view of Shi et al (2012/0213089).    
Regarding claims 1, 5, Chung teaches a first base station comprising: 
a memory; and at least one hardware processor coupled with the memory ([0151]), wherein the at least one hardware processor is configured to:
support two or more downlink carriers (page 11, 4th paragraph to page 12, 2nd paragraph,  “… all downlink carriers currently assigned through carrier assignment or configured by a base station”), and send, to the neighboring base station, configuration information of the two or more downlink carriers (page 20, 2nd paragraph, “the serving cell can transmit downlink and/or uplink carrier configuration information and/or specific primary or anchor carrier configuration information on the UE at that moment together with the HO request message such that the target cell can share the carrier configuration state of the UE during the handover with the serving cell”). 
Chung doesn’t explicitly teach that two or more downlink carriers associated with one cell identifier. 
NEC teaches that two or more downlink carriers associated with one cell identifier (under 2.1.1 Option 1:  “have the same PCI or GCI for all the backward Compatible and Non Backward Compatible carriers belong to a cell”). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of NEC in the system disclosed by Chung. The advantage of the combination would enable PCI space defined for the LTE can be reused in LTE-Advanced (see 2.1.1 under With Option 1). 

In an analogous art, Shi teaches that the configuration information includes: two or more carrier identifier corresponding with the two or more downlink carriers respectively, and two or more bandwidth information corresponding with the two or more downlink carriers respectively ([0078], carrier identifier and bandwidth for CC1 and CC2). 	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Shi in the system disclosed by Chung in view of NEC for the purpose of effectively sharing multi-carrier configuration information with handover target eNB. 

Regarding claims 3, 6, Chung teaches a base station comprising: 
a memory; and at least one hardware processor coupled with the memory ([0151]), wherein the at least one hardware processor is configured to:
support two or more downlink carriers associated with one cell identifier (page 11, 4th paragraph to page 12, 2nd paragraph,  “… all downlink carriers currently assigned through carrier assignment or configured by a base station”, it’s noted that the downlink carriers are configured by a single base station, thus they’re associated with the cell that the base station resides on, wherein said cell has a cell identifier), and receive, from the neighboring base station, configuration information of the two or more downlink carriers associated with the one cell identifier (page 11, 4th paragraph to page 12, 2nd paragraph,  “… all downlink carriers currently assigned through carrier assignment or configured by a base station”, it’s noted that the downlink carriers are configured by a single base station, thus they’re associated with the cell that the base station resides on, wherein said cell has a cell identifier), 
Chung doesn’t explicitly teach that two or more downlink carriers associated with one cell identifier. 
NEC teaches that two or more downlink carriers associated with one cell identifier (under 2.1.1 Option 1:  “have the same PCI or GCI for all the backward Compatible and Non Backward Compatible carriers belong to a cell”). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of NEC in the system disclosed by Chung. The advantage of the combination would enable PCI space defined for the LTE can be reused in LTE-Advanced (see 2.1.1 under With Option 1). 
However, Chung doesn’t explicitly teach that the configuration information includes: two or more carrier identifier corresponding with the two or more downlink carriers respectively, and two or more bandwidth information corresponding with the two or more downlink carriers respectively.
In an analogous art, Shi teaches that the configuration information includes: two or more carrier identifier corresponding with the two or more downlink carriers respectively, and two or more bandwidth information corresponding with the two or more downlink carriers respectively ([0078], carrier identifier and bandwidth for CC1 and CC2). 	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Shi in the system disclosed by Chung in view of NEC for the purpose of effectively sharing multi-carrier configuration information with handover target eNB. 


Claims 2, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al (US 2012/0002643, citation provided are from provisional application 61/159,862), and in view of NEC and Shi et al, further in view of Nimbalker et al (US 2011/004459). 
Regarding claim 2, the aforementioned references teaches all of the limitations except that the cell identifier is a Physical layer Cell Identifier or a Cell Global Identifier (CGI). Nimbalker teaches the above limitation ([0036], “physical cell Identifier”).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Nimbalker in the system disclosed by Chung in view of NEC and Shi for the purpose of distinguishing cells on the radio side. 

Regarding claim 4, the aforementioned references teaches all of the limitations except that the cell identifier is a Physical layer Cell Identifier or a Cell Global Identifier (CGI). Nimbalker teaches the above limitation ([0036], “physical cell Identifier”).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Nimbalker in the system disclosed by Chung in view of NEC and Shi for the purpose of distinguishing cells on the radio side. 



Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/19/2020 prompted the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SIMING LIU/Primary Examiner, Art Unit 2411